                   IN THE UNITED STATES DISTRICT COURT

                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                :
                                        :
            V.                          :             1:19CR54-1
                                        :
STEVE BRANTLEY SPENCE                   :


       JOINT MOTION TO CONTINUE AND FOR A STATUS CONFERENCE

      The   Defendant    and      the       United   States,     by   and   through

undersigned counsel, hereby move to continue the trial of this

matter until a date certain in August 2020 and for a status

conference to set a trial date and discuss any issues which should

be   resolved    pretrial.   In    support       thereof,   counsel     states   as

follows:

      The trial of this action is presently scheduled to begin on

May 18, 2020.      Prior to the COVID-19 pandemic, the parties were

working diligently in an effort to prepare for trial on the

scheduled date.        The Government was in the process of issuing

subpoenas when the COVID-19 pandemic halted normal court and law

enforcement operations.

      During     the   current      COVID-19         pandemic,     public   health

authorities and this Court, in its Amended Standing Order 13,

recommend avoiding close personal contact with other persons who

are or might be infected with COVID-19 because of the health risks

associated with such contact, and the risk of asymptomatic persons




        Case 1:19-cr-00054-UA Document 25 Filed 04/23/20 Page 1 of 3
introducing COVID-19 into local detention centers.             These same

concerns would be applicable to witnesses traveling and appearing

in court, as well as jurors appearing in court and deliberating

with each other.      It will be impossible to adhere to the social

distancing orders or practices recommended.

     Defense counsel is required to meet with the Defendant to

review discovery, medical records, develop factual information,

and to otherwise prepare for trial.           Counsel is now prohibited

from meeting in person with the Defendant at the jail.             Telephone

and video conferencing will not be an adequate substitute for

meeting in person and reviewing the discovery and other records in

this case.

     Counsel for the Defendant has presented to the Government

numerous     pages   of   medical   records   to   be   reviewed      by   the

Government’s expert witness in preparation for trial.          As of this

date, the Government has not received a report from its expert.

Upon receipt of the report, the Government will need time to review

the report and provide Defense counsel with a copy of the report

for review.

     The COVID-19 pandemic presents the court and the parties with

an extraordinary situation which complicates the normal flow of a

criminal case in this district.          Undersigned counsel submit, for

the reasons stated above, that the ends of justice and the public

health concerns are best served by granting this continuance, and

                                     2



       Case 1:19-cr-00054-UA Document 25 Filed 04/23/20 Page 2 of 3
that they outweigh the interests of the public and the Defendant

in a speedy trial.     Accordingly, the Defendant agrees that any

delay occasioned by the granting of this continuance be excluded

in computing the time within which the trial of this matter must

commence. See Title 18, United States Code, Section 3161(h)(7)(A).

     WHEREFORE, the Defendant and the United States hereby move

for an order continuing the trial of this matter to a date certain

in August, 2020, and for a status conference be scheduled in this

matter to discuss pretrial issues or other matters which might

affect the trial of this matter.

     Respectfully submitted this the 23rd day of April, 2020.


                            /s/ Gregory Davis
                            Gregory Davis
                            Assistant Federal Public Defender
                            North Carolina State Bar #7083
                            251 N. Main Street, Suite 849
                            Winston-Salem, NC 27101
                            (336) 631-5278
                            Email: greg_davis@fd.org


                            /s/ Clifton Barrett
                            Clifton T. Barrett
                            Assistant United States Attorney
                            North Carolina State Bar #12858
                            United States Attorney's Office
                            Middle District of North Carolina
                            101 S. Edgeworth St., Fourth Floor
                            Greensboro, NC 27401
                            Email: cliff.barrett@usdoj.gov
                            Phone: 336/333-5351




                                    3



       Case 1:19-cr-00054-UA Document 25 Filed 04/23/20 Page 3 of 3
